DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.

 Response to Amendment
The amendment filed on 04/20/2021 has been entered. Claims 1-15 remain pending in the application.

The rejection of Claims 1-8 and 12-14 under 35 U.S.C. 103 as being unpatentable over Diez et al. (US 2015/0102311 A1) taken with the evidence of Kessler et al. (US 2016/0181540 A1), Claims 9-11 under 35 U.S.C. 103 as being unpatentable over Diez et al. (US 2015/0102311 A1) and Schmid et al. (US 2017/0317288 A1), and Claim 15 under 35 U.S.C. 103 as being unpatentable over Diez et al. (US 2015/0102311 A1) and Ludwig (US 2014/0036168 A1) as set forth in the previous Office Action is withdrawn due to reconsideration of the original grounds of rejection. However, as outlined below, new grounds of rejection have been made below using the same art (Diez, Kessler, Schmid, Ludwig). 



Response to Arguments
Insofar as they apply to the new grounds of rejection outlined below, Applicant’s arguments on Pages 5-10 of the response dated 04/20/2021 with respect to the rejection of record over Diez have been fully considered, but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 5-9 of the reply that neither the term “consist[s]” (as a transitional phrase) nor the phrase “is formed from a single substance” appears in the passages direction to the “first electron-conducting charge generating layers” which are the charge generating layers that can include Bi(III)pFBz according to Diez. 
Examiner’s Response – As noted in both the Final Rejection mailed 01/21/2021 (see ¶11, rejection of Claim 1) and in the Advisory Action mailed 04/30/2021, the Examiner respectfully disagrees. Diez teaches at least at [0348], which is reproduced below in its entirety, that the first electron-conducting charge generating layer 306 can be composed of a single substance.  

    PNG
    media_image1.png
    592
    558
    media_image1.png
    Greyscale

Applicant’s Argument – Applicant argues on Pages 9-10 of the reply that Diez does not teach or suggest a charge generating layer that consists of Bi(III)pFBz or any bismuth carboxylate complex and a person or ordinary skill in the art would not have had any reason or motivation to modify a layer of Diez to “consist of” these materials because Diez does not teach or suggest the use of these materials in the second electron-conducting charge generating layer which is the only charge generating layer that is formed of a single material according to Diez.
Examiner’s Response – As noted above, the Examiner respectfully disagrees. Diez teaches in [0348] that the first-electron conducting charge generating layer may be formed of a single substance and that Bi(III)pFBz is envisioned as a possible material for this layer. Furthermore, as outlined in the new grounds of rejection below, Diez teaches a specific embodiment of said charge generating layer structure wherein said first-electron conducting charge generating layer is a neat layer consisting of HAT-CN (see [0355], [0360]-[0361]). Diez does not explicitly teach an embodiment of said charge generating layer 306 wherein the layer consists of a bismuth carboxylate complex. However, Diez suggests that said first electron-conducting charge generating layer may be composed of a single substance (see [0348]) such as those listed at the end of [0348] including the bismuth carboxylate complex Bi(III)pFBz. Therefore, given the teachings of Diez, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute Bi(III)pFBz for HAT-CN in the first electron-conducting charge generating layer because Diez teaches that Bi(III)pFBz may be suitably be selected for use in said layer. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified first electron-conducting charge generating layer would remain useful in the charge generating layer structure of the device of Diez 

Insofar as they apply to the new grounds of rejection outlined below, Applicant’s arguments on Pages 10-13 of the response dated 04/20/2021 with respect to the alleged patentability of the instant claims due to unexpected results have been fully considered, but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 10-13 of the reply that the data provided in Table 2 & Fig. 5 overcome any prima facie case of obviousness because the results are surprising and unexpected, and are commensurate in scope with the Applicant’s claims due to the fact that the results were derived from the direct testing and comparison of a hole generating layer that “comprises” a bismuth carboxylate complex vs a hole generating layer that “consists of” a bismuth carboxylate complex as recited by the Applicant’s claims. 
Examiner’s Response – As outlined in the Advisory Action mailed 04/30/2021, regarding the arguments with respect to unexpected results, Applicants have the burden of explaining the proffered data as evidence of non-obviousness. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Evidence of nonobviousness must also be consists of HAT-CN (see [0355]-[0363]) and the modification made to the device is the substitution of Bi(pFBz)3 for HAT-CN in said first electron-conducting charge generating layer because Diez teaches that Bi(pFBz)3 may be suitably be selected for use in said layer (a substitution of one preferred element for which is within the ambit of one of ordinary skill in the art). See MPEP § 2143 (B). The results presented in instant Table 2 & Fig. 5 show results of devices using a neat layer vs a doped layer, which does not appear to be of probative value in the determination of nonobviousness of the new grounds of rejection. It is unclear what differences in results would be present when comparison is made between a device comprising a neat layer of the bismuth carboxylate complex versus a neat layer of HAT-CN. Furthermore, the Examiner notes Diez teaches both embodiments of a neat hole generating layer wherein the charge generating layer includes an interlayer (see [0358]) and wherein the charge generating layer does not include an interlayer (see [0366]), both of which are device 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over
Diez et al. (US 2015/0102311 A1), as evidenced by Kessler et al. (US 2016/0181540 A1).
Regarding Claim 1, Diez teaches an electronic device (see [0158] & Figure 1) wherein the electronic device is an organic electroluminescent device ("organic light emitting diode 100" – see [0158]). Diez also teaches said electronic device (100) comprising, between a first electrode (106) and a second electrode (108), a charge generating layer structure (114) (see 
Diez teaches a specific embodiment of said charge generating layer structure (114) wherein said first-electron conducting charge generating layer (306) is a neat layer consisting of HAT-CN (see [0355], [0360]-[0361]). Diez does not explicitly teach an embodiment of said charge generating layer 306 wherein the layer consists of a bismuth carboxylate complex. However, Diez suggests that said first electron-conducting charge generating layer may be composed of a single substance (see [0348]) such as those listed at the end of [0348] including the bismuth carboxylate complex “Bi(III)pFBz” (bismuth(III) pentafluorobenzoate – see [0186]), hereinafter Bi(pFBz)3. The structure of Bi(pFBz)3, as evidenced by Kessler (see Kessler [0108]), is reproduced below. 
Diez Bi(pFBz)3:   
    PNG
    media_image2.png
    322
    327
    media_image2.png
    Greyscale


	Therefore, given the teachings of Diez, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute Bi(pFBz)3 for the HAT-CN in the first electron-conducting charge generating layer because Diez teaches that Bi(pFBz)3  may be suitably be selected for use in said layer. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified first electron-conducting charge generating layer would remain useful in the charge generating layer structure of the device of Diez and would possess the benefits taught by Diez such as good efficiency and long lifetimes (see [0007]). See 3 from the list of suitable materials for the first electron-conducting charge generating layer (306) in [0348] would have been a choice from a finite number of identified, predictable solutions of a compound for use in said charge generating layer which is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (E). 
	Diez appears silent with respect to the property wherein the first electron-conducting charge generating layer is a hole-generating layer. However, the location of the layers within an electronic device (specifically on OLED) is the same. Indeed, the layer 306 of Diez is disposed on the cathode side of the charge-generating layer and next to a second hole transport layer (210) (see [0342] & Figure 3). Likewise, the hole generating layer (135) of the instant claim is described in the instant specification as being formed on the cathode side of a charge generating layer next to a second hole transport layer (141) (see [00119] & Figure 3 of the instant specification). Additionally, the layers contain the same material – a bismuth carboxylate complex. Therefore, since the layer 306 is chemically equivalent to the hole-generating layer of the instant application and is in the same location within an OLED, the property wherein the layer 306 is a hole-generating layer is considered to be inherent, absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP § 2112. 

Regarding Claim 2, Diez teaches the electronic device according to Claim 1 above wherein the Bi(pFBz)3 bismuth carboxylate complex is electrically neutral. Provided the definition of electrically neutral in the instant specification (“the bismuth carboxylate complex is electrically neutral if the (positive) charge of the bismuth ion is balanced by the negative charge 

Regarding Claim 3, Diez teaches the electronic device according to Claim 1 above wherein the Bi(pFBz)3 bismuth carboxylate complex is mononuclear. Provided the definition of mononuclear in the instant specification (“the bismuth carboxylate complex is mononuclear if it comprises only one bismuth atom or ion” – see [0082]), the electronic device of Diez is regarded to meet all limitations of the instant claim.  

Regarding Claim 4, Diez teaches the electronic device according to Claim 1 above wherein the bismuth in the Bi(pFBz)3 bismuth carboxylate complex is in the oxidation state +III.

	Regarding Claim 5, Diez teaches the electronic device according to Claim 1 above wherein the Bi(pFBz)3 bismuth carboxylate complex comprises a carboxylate anion which is partially/fully fluorinated (see –C6F5 moieties of Bi(pFBz)3).

Regarding Claim 6, Diez teaches the electronic device according to Claim 1 above wherein the Bi(pFBz)3 bismuth carboxylate complex comprises at least one carboxylate comprising at least one aromatic ring (see –C6F5 moieties of Bi(pFBz)3).

Regarding Claim 7, Diez teaches the electronic device according to Claim 1 above wherein the bismuth carboxylate complex has the structure given by Bi(pFBz)3. The structure of Bi(pFBz)3 is reproduced below (right) for comparison to Formula (I) of the instant claim.

Instant: 
    PNG
    media_image3.png
    146
    162
    media_image3.png
    Greyscale
      Diez Bi(pFBz)3 :  
    PNG
    media_image2.png
    322
    327
    media_image2.png
    Greyscale
  

3 of Diez meets the limitations of Formula (I) given:
R1, R2, and R3 are independently a group comprising 6 carbon atoms (see –C6F5 moieties)
Each of the R1, R2, and R3 are substituted with 5 halogen atom (see –C6F5 moieties)

Regarding Claim 8, Diez teaches the electronic device according to Claim 7 above wherein at each of R1, R2, and R3 in the Bi(pFBz)3 complex are the same.

Regarding Claim 12, Diez teaches the electronic device according to Claim 1 above further comprising a hole transport layer (210), the hole transport layer (210) being in direct contact with first electron-conducting charge generating layer (306) (i.e. the hole generating layer) consisting of the bismuth carboxylate complex (see [0342] and Figure 3).

Regarding Claim 13, Diez teaches a method for preparing a device according to Claim 1 (see [0073] and [0115]) wherein the first electron-conducting charge generating layer (306) (i.e. the hole generating layer) is vapor-deposited onto another layer (either the second electron-conducting charge generation layer (302) or the interlayer (304)) which can be considered a solid support (see [0342], [0375] and Figure 3). Diez does not explicitly teach the steps of (i) evaporating the material for the hole generation layer to form a vapor and (ii) depositing the vapor to form the hole generating layer. However, Diez’s vapor-deposition would necessarily include the steps of (i) evaporation, as evidenced by the discussion of process engineering advantages wherein the production of the inventive charge generation layers requires only one evaporation source (see [0376]), and (ii) deposition of vapor. 
Diez also does not explicitly teach (i) evaporating a bismuth carboxylate complex to form a vapor. However, Diez teaches that this method is preferable for the generic first electron-conducting charge generation layer of the inventive OLED. Thus, it would have been obvious to 3 (see [0348]). 

Regarding Claim 14, Diez teaches the method according to Claim 13 above wherein the solid support is the second electron-conducting charge generating layer which Diez teaches is also produced via vapor-deposition (see [0375]). 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Diez et al. (US 2015/0102311 A1), as applied to Claims 1 and 7 above, in view of Schmid et al. (US 2017/0317288 A1).
Regarding Claim 9, Diez teaches the electronic device according to Claim 7 above but Diez does not teach a bismuth metal complex wherein at least one of R1, R2, and R3 comprises at least one trifluoromethyl group. 
In the analogous art of organic electronic components, Schmid teaches deposition of a bismuth metal complex with fluorinated benzoic acid derivative ligands, similar to the structure Bi(pFBz)3 of Diez, via gas-phase deposition. More specifically, Schmid teaches a complex of bismuth (see [0031]) and ligands of the following formula (see [0016]) displayed below (left) wherein the substituents R1 are selected from the group comprising branched or unbranched, fluorinated aliphatic hydrocarbons with 1 to 10 C atoms (see [0017]). An exemplary ligand according to the general ligand structure (left) is displayed below (right) and will be referred to herein as Schmid Lig1 (see [0077]). Schmid Lig1 contains at least one trifluoromethyl group (two –CF3 groups) as required by the instant claim.

          General Ligand Structure: 
    PNG
    media_image4.png
    148
    143
    media_image4.png
    Greyscale
    Schmid Lig1: 
    PNG
    media_image5.png
    138
    178
    media_image5.png
    Greyscale


Schmid teaches that it is possible to achieve a distinct improvement in the thermal stability of the entire complex by incorporating at least substituent of the form R1 (see [0033]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the electronic device of Diez with by replacing Bi(pFBz)3 in the hole generation layer with a bismuth complex including Schmid Lig1 for the benefit of increased thermal stability (see [0033]). 

Regarding Claim 10, Diez teaches the electronic device according to Claim 7 above wherein at least one of R1, R2, and R3 is a phenyl group (see –C6F5 moieties of Bi(pFBz)3) but Diez does not teach a bismuth complex substituted with at least one trifluoromethyl group and/or substituted with at least one nitrile group. In the analogous art of organic electronic components, Schmid teaches a bismuth complex wherein each ligand is substituted with at least one trifluoromethyl group (see Schmid Lig1 above). For the reasons discussed previously regarding Claim 9, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the electronic device of Diez with by replacing Bi(pFBz)3 in the hole generation layer with a bismuth complex including Schmid Lig1 for the benefit of increased thermal stability during gas-phase deposition (see [0032]). 

Regarding Claim 11, Diez teaches the electronic device according to Claim 1 comprising a bismuth carboxylate complex but Diez does not teach a bismuth carboxylate complex according to the formula of the instant claim. 
In the analogous art of organic electronic components, Schmid teaches deposition of a bismuth metal complex with fluorinated benzoic acid derivative ligands, similar to the structure Bi(pFBz)3 of Diez, via gas-phase deposition. More specifically, Schmid teaches a bismuth complex of the following formula (see [0155]) displayed below (right) for comparison to the formula of the instant claim and referred to herein as Schmid A.

 Instant: 
    PNG
    media_image6.png
    262
    259
    media_image6.png
    Greyscale
    Schmid A: 
    PNG
    media_image7.png
    154
    216
    media_image7.png
    Greyscale
    

Schmid teaches that the above complex exhibits a particularly high temperature stability and is thus particularly well suited to a method involving deposition via sources in which collisions occur with at least one of the walls of the source (see [0156]). Furthermore organic electronic devices comprising the above complex are particularly simple and inexpensive to 3 in the hole generation layer with the bismuth carboxylate complex above (Schmid A) disclosed by Schmid for the benefit of increased thermal stability (see [0156]) and increased commercial feasibility (see [0157]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Diez et al. (US 2015/0102311 A1), as applied to Claim 1 above, in view of Ludwig (US 2014/0036168 A1).
Regarding Claim 15, Diez teaches the organic electroluminescent device according to Claim 1 above. The OLED of Diez displayed in Figure 2 comprising the charge generation layer (114) with a bismuth carboxylate complex in the first electron-conducting charge generation layer (306) contains two stacked organic electroluminescent layers (112 & 116) but Diez suggests that embodiments with three stacked layers are also envisioned (see [0318]). Diez also suggests that the substrate, electrodes, and other necessary layers of the inventive OLED may be made transparent (see [0158], [0162], [0165], [0334]). However, Diez appears silent with respect to the application of the inventive devices. 
In the analogous art of OLED displays, Ludwig teaches that color OLED displays are of particular interest since OLEDs may be fabricated on a variety of surfaces which allows the manufacturer to leverage some such surface materials to produce OLEDs that are bent, printed on curved surfaces, or transparent (see [0005]-[0012]). Ludwig also teaches that stacked OLEDs, such as three-color transparent stacked OLEDs may be used in light-emitting colored displays (see [0132]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the display device of Ludwig with the inventive 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789